Exhibit Contact: Michael McDonald Senior Vice President and Chief Financial Officer Telephone: +1 E-mail: mmcdonald@fairchild.com FAIRCHILD ANNOUNCES THE RESIGNATION OF JEFFREY STEINER AS CHIEF EXECUTIVE OFFICER AND MEMBER OF THE BOARD OF DIRECTORS McLean, Virginia (October 8, 2008) – The Fairchild Corporation (NYSE: FA) announced today that, due to illness,Jeffrey Steiner, the Company’s founder and driving force for more than twenty years, has submitted his resignation as Chief Executive Officer and Director of the Company.Effective May 13, 2008, he resigned as Chairman of the Board.He will remain a strategic consultant. Philip Sassower, Fairchild’s Chairman, and Eric Steiner, its President and Chief Operating Officer, will share responsibilities as Chief Executive Officers, on an acting basis. “Jeffrey Steiner is one of the most creative and versatile industrialists and financiers of his time.We are pleased that he will remain as a consultant and adviser as long as he is able.We believe that Fairchild has exciting components which, when properly capitalized and restructured, will provide a strong platform for growth and ultimate expansion,” said Mr.
